
	
		I
		112th CONGRESS
		2d Session
		H. R. 6112
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Woodall (for
			 himself, Mr. Franks of Arizona,
			 Mr. McClintock,
			 Mr. Wilson of South Carolina,
			 Mr. Austin Scott of Georgia,
			 Mr. Campbell,
			 Mr. King of Iowa,
			 Mr. Westmoreland,
			 Mr. Jones,
			 Mr. Long, Mr. Olson, Mr. Scott
			 of South Carolina, and Mr.
			 Fitzpatrick) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require Federal contractors and other recipients of
		  Federal funds to participate in the E-Verify Program for employment eligibility
		  verification, to permanently reauthorize the E-Verify Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Verification
			 Act.
		2.FindingsCongress finds the following:
			(1)The Department of Homeland Security
			 estimates that there were 11.5 million illegal immigrants in the United States
			 in 2011, a population with a traditionally high rate of labor force
			 participation. During this time, 13.7 million Americans were unemployed.
			(2)Pursuant to
			 Executive Order 12989, as amended by Executive Order 13465, contractors and
			 subcontractors that do business with the Federal Government must use the
			 E-Verify Program to verify that their employees are authorized to work in the
			 United States. Additionally, all Federal employees must be screened through the
			 E-Verify Program.
			(3)The E-Verify
			 Program is accurate, effective, and currently in use by more than 350,000
			 employers. Ninety-eight and three-tenths percent of employees are automatically
			 confirmed as work-authorized either instantly or within 24 hours, requiring no
			 employee or employer action.
			(4)The United States
			 Court of Appeals for the Fourth Circuit decided in Chamber of Commerce v. Janet
			 Napolitano that entities that solicit and voluntarily enter into contracts or
			 agreements with the Federal Government can be subject to a requirement for
			 electronic verification of employment eligibility.
			3.Requirement for
			 Federal contractors and other recipients of Federal funds to participate in
			 E-Verify Program
			(a)In
			 generalSection 402(e)(1) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by adding
			 at the end the following new subparagraphs:
				
					(C)Federal
				contractors and subcontractors
						(i)In
				generalAny Federal
				contractor described in clause (ii), and any subcontractor described in clause
				(iii), shall elect, prior to receipt of any payment under the contract or
				subcontract, to participate in the E-Verify Program described in section 403(a)
				and shall comply with the terms and conditions of such election.
						(ii)Federal
				contractors describedA
				Federal contractor is described in this clause if the contractor—
							(I)employs
				individuals; and
							(II)has been awarded
				(and has not completed performance of) a contract by the Federal Government for
				the procurement of goods or services.
							(iii)Subcontractors
				describedA subcontractor is described in this clause if the
				subcontractor—
							(I)employs
				individuals; and
							(II)has been awarded
				(and has not completed performance of) a subcontract by a Federal contractor
				described in clause (ii).
							(iv)Coverage of
				workforceIn implementing this subparagraph, the Secretary of
				Homeland Security shall ensure that the E-Verify Program is applied to—
							(I)all persons hired
				during the contract term by the contractor to perform employment duties within
				the United States;
							(II)all employees
				assigned by the contractor to perform work within the United States on the
				contract; and
							(III)in the case of a
				subcontractor, all employees of the subcontractor who are directly engaged in
				performing work under the contract.
							(v)Exceptions to
				contracts coveredFor purposes of clause (ii)(II), a contract by
				the Federal Government for the procurement of goods or services does not
				include any of the following contracts:
							(I)A contract in an
				amount less than the simplified acquisition threshold.
							(II)A contract that
				is for the procurement of only commercially available off-the-shelf items (or
				minor modifications to such items) and related services.
							(III)A contract with
				a term of less than 120 days.
							(IV)A contract under
				which all work is performed outside the United States.
							(D)Recipients of
				grants, loans, and other Federal benefits
						(i)In
				generalAny recipient of a Federal benefit described in clause
				(ii) shall elect, prior to receipt of the benefit, to participate in the
				E-Verify Program described in section 403(a) and shall comply with the terms
				and conditions of such election.
						(ii)Recipient of
				Federal funds describedA recipient of a Federal benefit is
				described in this clause if the recipient—
							(I)employs
				individuals; and
							(II)has received (and
				not completed the term of) a grant, loan, loan guarantee, or cooperative
				agreement from the Federal Government.
							(iii)Coverage of
				workforceIn implementing this subparagraph, the Secretary of
				Homeland Security shall ensure that the E-Verify Program is applied to—
							(I)all persons hired
				during the term of the grant, loan, loan guarantee, or cooperative agreement by
				the recipient of the Federal benefit to perform employment duties within the
				United States; and
							(II)all employees
				assigned by the recipient of the Federal benefit to perform work within the
				United States under the project or activity funded by the grant, loan, loan
				guarantee, or cooperative
				agreement.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 contracts, grants, loans, loan guarantees, or cooperative agreements entered
			 into, awarded, renewed, or extended, as the case may be, on or after the
			 expiration of the 60-day period beginning on the date of the enactment of this
			 Act.
			4.Permanent
			 reauthorization of E-Verify
			(a)In
			 generalSection 401 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended—
				(1)in subsection (a),
			 by striking pilot;
				(2)in subsection
			 (b)—
					(A)by striking
			 the pilot programs and inserting the programs required
			 under this subtitle; and
					(B)by striking
			 Unless the Congress otherwise provides, the Secretary of Homeland
			 Security shall terminate a pilot program on September 30, 2012.;
			 and
					(3)in subsection
			 (d)—
					(A)by redesignating
			 paragraphs (1), (2), (3), (4), (5), (6), and (7) as paragraphs (4), (1), (5),
			 (2), (3), (7), and (6), respectively; and
					(B)by amending
			 paragraph (4), as redesignated, to read as follows:
						
							(4)ProgramThe
				term program means any of the 3 programs provided for under this
				subtitle.
							.
					(b)Conforming
			 amendmentsSubtitle A of title IV of division C of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note) is amended—
				(1)in section 402, by
			 striking pilot each place such term appears; and
				(2)in section
			 403(a)(2)—
					(A)in subparagraph
			 (A), by amending clause (i) to read as follows:
						
							(i)A
				document referred to in section 274A(b)(1)(B)(ii) of the Immigration and
				Nationality Act (8 U.S.C. 1324a(b)(1)(B)(ii)) shall be designated by the
				Secretary of Homeland Security as suitable for the purpose of identification in
				a program provided for under this
				subtitle.
							;
				and
					(B)in subparagraph
			 (B), by striking pilot.
					
